 GLAZIERS LOCAL 513 (NATIONAL GLASS)35Glaziers, Architectural Metal and GlassworkersLocal Union No. 513, affiliated with Interna-tional Brotherhood of Painters and AlliedTrades, AFL-CIO and National Glass & Glaz-ing, Inc. and Christopher R. Nellie. Cases 14-CB-6645 and 14-CB-6708July 13, 1990DECISION AND ORDERBy CHAIRMAN STEpHENS AND MEMBERSDEVANEY AND OvIATTOn September 13, 1989, Administrative LawJudge William A Pope II issued the attached deci-sion The Respondent filed exceptions and a sup-porting brief and the General Counsel filed cross-exceptions, a supporting brief, and an answeringbriefThe National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panelThe Board has considered the decision and therecord in light of the exceptions and briefs and hasdecided to affirm the judge's rulings, findings,' andconclusions2 and to adopt the recommendedOrderORDERThe National Labor Relations Board adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Glaziers,Architectural Metal and Glassworkers Local No513, affiliated with International Brotherhood ofPainters and Allied Trades, AFL-CIO, St Louis,Missouri, its officers, agents, and representatives,shall take the action set forth in the Order, exceptthat the attached notice is substituted for that ofthe administrative law judge'The Respondent has excepted to some of the judge's credibility find-ings The Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrect Standard DryWall Products, 91 NLRB 544 (1950), enfd 188 F 2d 362 (3d Or 1951)We have carefully examined the record and find no basis for reversingthe findingsWe grant the General Counsel's limited exception that fn 26 of thejudge's decision should begin, "I do not find"rather than "I do find2 The Respondent did not except to the judge's conclusion that its dis-cipline of Lawrence Hilboldt, a member of the Respondent Local and aco-owner of National Glass & Glazing, Inc , violated Sec 8(bX1)(A), (B),and (2) of the ActWe amend the judge's third conclusion of law to omit the words "and8(b)(2) of the Act"APPENDIXNOTICE To MEMBERSPOSTED By ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentThe National Labor Relations Board has foundthat we violated the National Labor Relations Actand has ordered us to post and abide by this noticeWE WILL NOT cause or attempt to cause Nation-al Glass & Glazing, Inc to discriminate againstSteven D Stewart, Christopher R Nelke, TonyAccardi, John Barry, or Joe Kortkamp, or anyother employee of National Glass & Glazing, Incsimilarly situated, in violation of Section 8(a)(3) ofthe National Labor Relations Act, by laying off,discharging, or otherwise discriminating againstthem because they are not members of LocalUnion No 513WE WILL NOT maintain or enforce article XXIV,section 3, of our bylaws and trade rules prohibitingmembers of our Union from working at glazingwith other than members of the InternationalBrotherhood of Painters and Allied Trades, AFL-CIO, against Lawrence Hilboldt, or other employ-er/members, thereby causing or attempting tocause them to discriminate against nonunion em-ployees, in violation of Section 8(a)(3) of the ActWE WILL NOT denigrate, intimidate, or otherwiseharass, insult, or use derogatory or perjurative lan-guage or gestures towards any persons, including,but not limited to, Steven D Stewart, who are ormay be eligible for membership in Glaziers, Archi-tectural Metal and Glassworkers Local Union No513, under its bylaws and trade rules, or under theconstitution of the International Brotherhood ofPainters and Allied Trades, AFL-CIO, to restrainor coerce such persons in the exercise of their Sec-tion 7 rights, including seeking membership inLocal Union No 513WE WILL NOT in any like or related manner re-strain or coerce employees of National Glass &Glazing, Inc or any other employee, in the exer-cise of the rights guaranteed them by Section 7 ofthe Act, except to the extent that such rights maybe affected by an agreement requinng membershipin a labor organization as a condition of employ-ment in accordance with Section 8(a)(3) of the ActWE WILL notify National Glass & Glazing, Inc,in writing, that we have no objection to its em-ploying persons who are not members of LocalUnion No 513, and have not been referred by us,to do glazing work, and WE WILL furnish StevenD Stewart, Christopher R Nelke, Tony Accardi,299 NLRB No' -8 36DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDJohn Barry, and Joe Kortkamp with a copy ofsuch notificationWE WILL make Christopher R Nelke whole forany loss of earnings or benefits he may have suf-fered by reason of Local Union No 513 causingNational Glass & Glazing, Inc to lay him off, orotherwise terminate his employment, because he isnot a member of our Local UnionWE WILL remove from our records all referencesto unlawful charges and fines imposed by LocalUnion No 513 against employer/member Law-rence Hilboldt, WE WILL rescind all fines imposedon him for working at glazing with other thanmembers of the International Brotherhood of Paint-ers and Allied Trades, AFL-CIO, and, WE WILLnotify Lawrence Hilboldt, in wntmg, that this hasbeen doneGLAZIERS, ARCHITECTURAL METALAND GLASS WORKERS LOCAL UNIONNo 513Dorothy D Wilson, Esq , for the General CounselJeffrey E Hartnett, Esq , of Clayton, Missouri, for theRespondentDECISIONSTATEMENT OF THE CASEWILLIAM A POPE II, Administrative Law Judge Thecomplaint in Case 14-CB-664i, filed on April 10, 1987,by the Regional Director for Region 14 of the NationalLabor Relations Board (the Board), alleges that the Re-spondent, Glaziers, Architectural Metal and Glasswork-em Local Union 513 (the Union), violated Section8(b)(1)(A), (B), and (2) of the National Labor RelationsAct (the Act) by attempting to cause National Glass &Glazing, Inc (the Charging Party in Case 14-CB-6645)to discharge certain of its employees because they werenot members of the Union, by attempting to cause theCharging Party to discriminate against certain of its em-ployees because they were not members of the Union,and by unlawfully fining and disciplining an employer!-member The original charge in Case 14-CB-6645 wasfiled by National Glass & Glazing, Inc on March 6,1987 The complaint in Case 14-CB-6708 was filed onMay 5, 1988, by the Regional Director for Region 14 ofthe Board and consolidated with Case 14-CB-6645 byorder, dated May 19, 1988, alleges that the Respondentviolated Section 8(b)(1)(A) and (2) of the Act, by caus-ing the Respondent to lay off its employee, ChristopherR Nelke, the Charging Party in Case 14-CB-6708, be-cause he was not a member of the Union, and by causingthe Respondent to discriminate against its employees be-cause they were not members of the Union The originalcharge in Case 14-CB-6708 was filed by Charging PartyNelke on July 14, 1987Trial was held before me in St Louis, Missouri, onMay 18 and 19, 1987, on Case 14-CB-6645, and on June14, 1988, on consolidated Case 14-CB-6708 1I BACKGROUND FACTSNational Glass & Glazing, Inc has been engaged inthe commercial glazing business in the St Louis, Missou-ri area for over 4 years 2 Lawrence Hilboldt, his brother,Dennis Hilboldt, their mother, and an individual namedMalcolm Sweet each own 25 percent of the corporationDennis Hilboldt, National Glass' president, and Law-rence Hilboldt, National Glass' vice president, share theresponsibility of supervising the Company's jobs Law-rence Hilboldt handles personnel matters for the Compa-ny, and deals with the Union's representatives in collec-tive-bargaining mattersDuring the year preceding the hearing in May 1987,National Glass had 8 to 12 employees, the number vary-ing from job to job The employees included eight ornine glaziers, helpers or permit workers, and, at times,bricklayers Permit workers were not members of theUnion, but had written permission from the Union, in theform of work permits, authorizing them to do bargainingunit workNational Glass & Glazing, Inc is a member of theGlazing Contractors of the St Louis, Missouri area, amultiemployer bargaining association, and has been aparty to collective-bargaining agreements between theassociation and the Union since it started in business 4years previously The most recent agreement covers theperiod from November 1, 1986, to October 31, 1989Under the 1986-1989 collective-bargaining agreement(as well as in the 1983-1986 agreement), the Employer(The Glazing Contractors of the St Louis, Missouriarea) recognized the Union as the exclusive representa-tive and bargaining agent for "its employees who areemployed by the Employer" in doing glazing work asdefined in the agreementsThe 1983-1986 collective-bargaining agreement pro-vided that work covered by the agreement would beperformed by journeymen and apprentices, and specifiedwhat the ratio of journeymen to apprentices would befor various types of jobs No provision was included inthe agreement for operation by the Union of a referralsystem to provide journeymen and apprentices to theemployersA change included in the 1986-1989 agreement gavethe Union the right to operate a nonexclusive referralsystem for the purpose of recommending journeymenBy Order dated April 22, 1988, Cases 14-CB-6697, 14-CB-6793-1,and 14-CB-6797 (Case 14-CB-6792 was inadvertently omitted from theOrder) were consolidated with Case 14-C13-6645, and the heanng wasordered reopened By further Order dated May 19, 1988, Cases 14-CB-6792 and 14-CB-6708 were consolidated with Case 14-CB-6645 and theother cases previously consolidated with Case 14-CB-6645, and a hearingin the consolidated cases was set for June 14, 1988 By further Orderdated June 1, 1988, granting a motion by the General Counsel, Cases 14-CB-6697, 14-CB-6792, 14-CB-6793-1, and 14-CB-6797 were severedfrom Cases 14-CB-6645 and 14-CH-6708, and remanded to the RegionalDirector for approval of withdrawal requests based on non-Board settle-ments2 National Glass & Glazing, Inc does commercial glazing, installs exte-nor walls, and Installs "skins" or "curtain walls" on new construction GLAZIERS LOCAL 513 (NATIONAL GLASS)37and apprentices as job applicants as needed by the em-ployers 3 The stated purpose of the arrangement was toenable the Union to compete with other sources in theplacement of journeymen and apprentice employees Theemployers agreed to give applicants referred by theUnion "due and fair consideration consistent with theprovisions of the National Labor Relations Act," andagreed not to discriminate against any applicant byreason of his union membership The employers agreedto notify the Union whenever employees were hired,giving their names and addresses and the job classifica-tion in which they would work An added provisiongave union journeymen the right to select the employersfor whom they desired to work The employers pledgedto lay off employees in the order of helpers first, thenapprentices and/or journeymen 4Although both the 1983-1986 and 1986-1989 agree-ments use the term "journeymen," the agreements do notlimit "journeymen" status to union members, or otherswhom the Umon recognizes as "journeymen" Also re-ferred to in the collective-bargaining agreements, butotherwise undefined by the agreements, is a category ofworkers, called "apprentices" Both agreements providefor an apprenticeship program to be operated by theUnion, with funding to be provided by the employersBut, while the Union and the employers agreed to con-stitute a "joint committee" for the purpose of workingout a "suitable Apprenticeship Training Program," thatprogram is not specified as the only source of appren-ticesThe caption or job title appearing on the work permitsissued by the Union to helpers or permit workers was"Temporary Service Employee" The permits, whichwere purchased from the Union for a fee of $2 per day,bore the signature of Union Business Manager PatrickHughes Printed on the permits were a number of rules,including a requirement that the permit holder "mustwork with [a] journeyman at all times," a provision thatthe permit holder "may be the 3rd man on a 4-man unitor larger," and a requirement that the "no two serviceemployees may work on the same unit" In the fall of1986, the Union changed the term of the work permitsfrom biweekly to day to day, and refused to accept feepayments from the holdersThe constitution of the International Brotherhood ofPainters and Allied Trades, of which the Union in thiscase (Local Union 513) is a member, limits membershipin the Brotherhood to persons who "have followed oneof the branches of the trade for three years "53 The new sec 4, art 1, states that the "parties recognize the fact thatthe Union's knowledge and expenence within the industry here involved,together with the sources of competent manpower available to it, can beof assistance to the Employer in recruiting Journeymen and Apprenticesas employees"4 There appears to be no other reference in either the 1983-1986 or1986-1989 agreements to "helpers"5 Persons seeking to learn the vanous trades are required to serve aminimum apprenticeship of 3 consecutive years After initiation, appren-tices are authorized to participate in all union activities with the right tovote, but are not authorized to hold union office or serve as a union dele-gate When the apprentices complete their term of service and becomequalified journeymen, they are placed on the Union's rolls as regularmembersA member is authorized to transfer his membership tothe local union of the special branch of the trade (includ-ing to the Glaziers, Architectural Metal and Glasswork-ers' Union) in which he is engaged in a locality wheresuch a union exists, provided he is qualified in thatbranch of the trade Glaziers, architectural metal work-ers, and glassworkers are not permitted to work in juris-dictions other than those covered by the local union inwhich they are members, except by "deposit[mg] theircard in the nearest established Glaziers, ArchitecturalMetal and Glassworkers' Local Union" Local unionsmust accept cards of members of other local unions 6 Ifno district councils have been established in their areas,local unions are authorized to establish examining boards,whose duty shall be to examine, among others, all mem-bers desiring to deposit their clearance cards in a localunion of a special branch of the trade 7 The boards mayreject a member's clearance card upon finding after ex-amination that the member is not a qualified mechanicBoth the 1983-1986 and 1986-1989 agreements containa "Controversy or Dispute" article, providing for no"suspension of work" in the event of controversies ordisputes, and providing for an arbitration procedureIssuesThe complaint in Case 14-CB-6645 (Glaziers, Archi-tectural Metal and Glassworkers Local Union No 513and National Glass & Glazing, Inc ), alleges that theUnion violated Section 8(b)(1)(A) and (2) by 8(1)On or about January 28, 1987, denigrating an em-ployee of the Charging Party (National Glass & Glazing,Inc ) "because he was not a member of Respondent andRespondent sought to preserve employment exclusivelyfor its members"(2)On or about January 28, 1987, informing an em-ployee of Charging Party that he would not be permittedto work for the Charging Party because he was not amember of Respondent, and Respondent sought to pre-serve employment exclusively for its members(3)On or about February 18, 1987, revoking the workpermits of Charging Party's employees Tony Accardi,John Barry, Joe Kortkamp, and Chris Nelke becausethey were not members of the Respondent, and advisingthe employees that "they were being laid of from Charg-6 The International Brotherhood's constitution provides for a "clear-ance card" procedure to be used by members leaving the jurisdiction oftheir local union Sec 229 of the constitution provides that no local union"shall refuse to accept a Clearance Card of any traveling member ormembers in search of employment or employed," providing the clearancecard is properly filled out, except under conditions not applicable to thiscase7 Such boards are to be composed of delegates elected by the localunion or unions8 Respondent's motion at the conclusion of the General Counsel's caseto dismiss par 6A of the complaint was granted Par 6A of the com-plaint alleges that Respondent violated Sec 8(b)(1)(A) and (2) by filing agrievance on February 12, 1987, demanding that the Charging Party notcontinue to employ Tony Accarch, John Barry, Joe Korticamp, ChrisNelke, and Stephen D Stewart, and Instead accept the exclusive referralsof Respondent's members, notwithstanding that there was no "practice,agreement or understanding requiring that Respondent be the sole andexclusive source of referrals of employees to employment with theCharging Party" Respondent's motion to dismiss pars 5A and 6C of thecomplaint was denied 38DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDing Party notwithstanding that [there was no] prac-tice, agreement or understanding requiring that the Re-spondent be the sole and exclusive source of referrals ofemployees to employment with Charging Party"(4)On or about March 30, 1987, advising the ChargingParty that its employee, Stephen D Stewart, "could con-tinue to be employed by Charging Party only upon ex-clusive referral by Respondent and that no such referralhad been, or would be, made by Respondent notwith-standing that [ there was no] practice, agreement orunderstanding requiring that Respondent be the sole andexclusive source of referrals of employees to employ-ment with Charging Party"(5)Imposing a fine on Lawrence M Hilboldt, anemployer/member [of the Union], by letter of December8, 1986, for violating article XXIV, section 3 of Re-spondent's bylaws, in an attempt to cause the ChargingParty to discriminate against its employees who are notmembers of Respondent(6)All  of which was done by Respondent in an at-tempt to cause the Charging Party to discriminateagainst its employees "who are not members of Respond-ent"The complaint in Case 14-CB-6708 alleges that theUnion violated Section 8(b)(1)(A) and (2) of the Act, byon or about July 9, 1987, instructing its shop steward torefuse to work with Charging Party Nelke, in an attemptto cause, and causing National Glass to lay off ChargingParty Nelke, for reasons other than Charging PartyNelke's failure to tender periodic dues and initiation feesuniformly required as a condition of acquiring or retain-ing membership in RespondentII ARGUMENTS OF THE PARTIESA General Counsel's Theory of the CaseGeneral Counsel alleges that the Respondent commit-ted the violations alleged in the complaints in an effort tofind employment for 'its members For a 7-year periodending in 1986, there had been full employment for gla-ziers in the St Louis area In 1986, however, the em-ployment situation changed, and a number of Respond-ent's members were laid off, and remained unemployedTo make room for its laid-off members, Respondent ille-gally attempted to force National Glass to terminate itsemployees who were not members of Local Union 513Although the Union was not constituted an exclusivehiring hall by the collective-bargaining agreement cover-ing the 1986-1989 period, it engaged in a series of ac-tions intended to force National Glass to recognize it asthe sole source of its glassworker employeesIn an effort to achieve its goal, Respondent revokedthe "permits" of nonunion member "permit workers"employed by National Glass, and demanded that Nation-al Glass lay them off and replace them with union mem-bers referred by the Respondent Although the Unionwas not successful in achieving its goal, its attempt tocause the layoffs violated the Act The Union furtherviolated the Act by imposing a fine of $410 on employer-member Larry Hilboldt, vice president of National Glass,for working on a Saturday without the Union's permis-sion, and working with members of another trade (brick-layers), all in an attempt to intimidate Hilboldt into com-plying with the Union's demands To further restrict thepool of employees available to do glazier work in the StLouis area, Respondent refused to accept the transferinto Local Union 513 of Steven Stewart, an employee ofNational Glass who was a member of a Dallas, Texaslocal union of the Glaziers, Architectural Metal andGlassworkers Union As part of a deliberate pattern ofconduct intended to force Stewart, a traveler, to quit hisjob with National Glass, Respondent's agents used pro-fane and abusive language towards him, and brought in-ternal union charges against him General Counsel assertsthat in the absence of an exclusive hiring hall agreement,Respondent's attempts to interfere with Stewart's em-ployment violated the ActGeneral Counsel argues that Respondent further vio-lated the Act by causing National Glass to lay off its em-ployee, Christopher R Nelke, as part of Respondent's ef-forts to make jobs available for its members In February1987, National Glass laid off its "permit workers" foreconomic reasons Of the four permit workers laid off,only Nelke was subsequently recalled The Union violat-ed the Act by the actions of its agent, Shop Steward BobLynch, who walked off a National Glass job, and re-fused to return so long as Nelke was employed on thejob Because of Lynch's refusal to set glass with Nelke,National Glass laid off Nelke on July 9, 1987 GeneralCounsel asserts that it made a prima facie showing thatLynch acted as Respondent's agent, and that Respondentfailed to provide any evidence to overcome that show-ingB Respondent's Theory of the CaseRespondent asserts, with regard to paragraph 5A ofthe complaint, that the use by Respondent's businessagent, Frank Scimo, of denigrating language towardsSteven Stewart, even assuming that such an incident oc-curred, was no more than "animal exuberance," whichthe Board has often recognized in labor relations Re-spondent argues that characterizing such words as astatement "akin to an 8(a)(1) statement by an employer,""trivializes the Board process" Otherwise, Respondentasserts that there was no testimony supporting theBoard's allegations that Respondent sought to preserveemployment exclusively for its members, or that Stewartwas told that he could not work because he was not amember of the UnionRespondent contends that it did not violate the Act, asalleged in paragraph 6 of the complaint There is nothingunlawful, asserts the Respondent, in a union seeking thedischarge of employees who have circumvented a hiringhall in violation of a collective-bargaining agreement Al-though it was stipulated that the Union has a nonexclu-sive referral system, it is exclusive, nevertheless, to theextent that it "give[s] the Union first opportunity tomake referrals of employees" The employer must cometo the union first for certain classes of employees Therewas no violation of the Act by the Union in revokingwork permits, in an effort to preserve operation of a tra-ditional or agreed-upon referral system GLAZIERS LOCAL 513 (NATIONAL GLASS)39Respondent sees no connection between imposing afine on Lawrence M Hilbo1dt, and restraint and coer-cion of employees who are not members of the UnionRespondent denied that it restrained or coerced Nelkein the exercise of his rights guaranteed by the Act, orthat it caused or attempted to cause National Glass todiscriminate against NelkeFindings and ConclusionsIThe Union's activities in 1986 and 1987 concerninghelpers or permit workers, and National Glass' journey-man glazier, Steven D Stewart, who was a unionmember but not a member of Local Union 513, marked adeparture from the Respondent's past actions Whenviewed in the perspective of the changed employmentpicture for glaziers in the St Louis, Missouri area begin-ning sometime in 1986, it is apparent that Local Union513's actions concerning National Glass' employees wereintended to create jobs for members of Local Union 513by forcing National Glass to lay off its employees whowere not members of Local Union 513During a period of full employment in the glazingtrade in the St Louis area prior to 1986, the Unionraised no objection to National Glass employing non-union workers as helpers doing bargaining unit work, orto its employing as a journeyman glazier Steven DStewart, who was not a member of Local Union 513, al-though he was a member of a Glaziers, ArchitecturalMetal and Glassworkers' local union in Dallas, TexasIndeed, the Union not only did not object to employ-ment by National Glass of nonunion helpers, but fol-lowed the practice of issuing work permits, for a fee, toworkers in this category The Union initially authorizedSteven D Stewart, a journeyman glazier who was amember in good standing of his local union, to go towork for National Glass in the St Louis area after hepresented his paid-up journeyman's card from his localunionThe situation changed, however, in late 1986 A down-turn in the construction industry in St Louis reducedemployment opportunities for glaziers Because of the re-duced need in the construction industry for glaziers,members of the Respondent Union were laid off andcould not find work Respondent Business Manager Pat-rick Hughes acknowledged the changed employmentpicture, which he said affected all the construction indus-try unions, not just the GlaziersIn a letter dated July 28, 1986, Frank Scimo, LocalUnion 513's apprentice coordinator, informed NationalGlass that the Union was "implementing the new fouryear apprentice program "9 The letter said that the ap-prentices would be working from a pool and would re-ceive their assignments from the union hall Scimo saidthat the Union was eliminating the helper program, andreplacing the helpers with apprentices Scimo went on tosay that the helpers' last day would be August 1, 1986,9 There is no provision in the current collective-bargaining agreementfor a "four year apprentice program" Even assuming that Local Union513 actually implemented such a program, It was a unilateral actand that National Glass should call the Union's office forreplacements National Glass did not comply with theletterOn or about October 24, 1986, Lawrence Hilboldt,who is an employer-member of Local Union 513, re-quested approval from Patrick Hughes, Local Union513's business manager, for glaziers to work overtime onthe next day, Saturday, on a National Glass job In thepast when Hilboldt had requested approval for overtimework from Hughes, it had been given On this occasion,however, Hughes denied approval for overtime work byeither glaziers or bricklayers Although Hilboldt did notput other glaziers to work the next day, Hilboldt,worked on the jobsite with two bricklayers employed byNational Glass During the day, Frank Scnno appearedat the jobsite, and asked Hilboldt if any glaziers wereworking When Hilboldt answered "no," Scimo respond-ed by saying, "What about you?"By letter dated November 18, 1986, Hilboldt was in-formed by Local Union 513 that internal union chargeshad been filed against him by Frank &Imo for violatingunion rules on Saturday, October 25, 1986, and that ahearing would be held on the charges by the Union'stnal board on December 2, 1986 Hilboldt appeared atthe hearing In substance, he was told that he had violat-ed union rules by working on that Saturday without per-mission and with another trade He was found guilty ofviolating the Union's bylaws and trade rules, and a fineof $410 was imposed Hilboldt has not paid the fine, andthe Union has refused since then to accept dues pay-ments from him The Union notified Hilboldt that hecould not work with his toolsDennis Hilboldt, National Glass' president, accordingto his estimate, had as many as 10 conversations withBusiness Manager Hughes during 1986 and early 1987about laying off permit workers One such conversationtook place in January 1986, when Hughes asked Hilboldtto lay off National Glass' permit workers Later in thespring or summer of 1986, Hughes asked Hilboldt to layoff permit workers to make room for an out-of-workmember of Local 513 named Don Elrod Hughes saidthat Elrod, who was a B-glazier, had lost his job to anout-of-work A-glazier Hughes told Hilboldt during theconversation that if National Glass were to employElrod, and an A-glazier later became available, Elrodwould have to be laid off again After that, on anotheroccasion when Hughes asked Hilboldt to lay off thepermit men, and Hilboldt refused, Hughes said, "See youin court then" Hilboldt said that he told Hughes on allthe occasions when they discussed permit workers thathe would not lay off his permit workers Hilboldt statedthat Hughes did not make any threatening remarks orthreaten job actionNational Glass continued to employ its four permitworkers until a business slowdown and a delay in glassdelivery caused it to lay them off from on or about Janu-ary 30 to on or about February 12, 1987 It is undisputedthat Dennis Hilboldt suggested to the permit workersthat they tell the Union that they were taking vacations,rather than being laid off, and the permit workers did asHilboldt suggested The permit workers were recalled on aoDECISIONS OF THE NATIONAL LABOR RELATIONS BOARDor about February 12, 1987, and continued to work untilon or about March 6, 1987, when they were again laidoff Two weeks later, National Glass laid off all of itsemployees for economic reasons As of the time of thehearing (May 1987), of the four permit workers, onlyNelke had been recalled On or about July 9, 1987, afterBob Lynch, Respondent's shop steward for NationalGlass, refused to work with Nelke, Dennis Hilboldtoff Nelke Nelke was recalled on July 22, 1987 SinceOctober 1987, Nelke has worked for Acme Glass, an-other glazing contractorDennis Hdboldt admitted that when slow business con-ditions forced him to lay off his four permit workersfrom January 30 to February 12, 1987, he offered theworkers the choice of taking a vacation or being laid offOffered that choice, the four permit workers notifiedLocal Union 513 that they were taking their vacationsHilboldt admitted that during a phone conversation hetold Hughes that the men had taken a vacation There isno dispute that the purpose of characterizing the layoffas a vacation was to enable the employees to draw vaca-tion pay from the Vacation Trust Fund administered byLocal Union 513 during a period when they were actual-ly laid off because of lack of work Hilboldt said in hisBoard statement that the workers had been temporanlylaid offAfter Barry was laid off by National Glass for eco-nomic reasons in February 1987, he received a lettersigned by Patrick Hughes, business manager of LocalUnion 513, in which Hughes said that the Union that hadbeen informed that Barry had been laid off, and told himto contact the union hall for the purpose of putting hisname on the availability list In the letter, Hughes toldBarry that he had to go through the hall for all job refer-rals Barry admitted that after receiving the letter he hadcalled the union hall "and told them that I had not beenlaid off, that I took the week off to take care of personalstuff"On February 12, 1987, by letter signed by FrankSeim% Local Union 513 notified National Glass that itwas filing a grievance under the collective-bargainingagreement, because National Glass had failed to complywith the contract provision giving the Union an opportu-nity to recommend applicants for employment, and hadhired employees directlyWorking with Dennis Hilboldt on National Glass'Fairview Heights Job on February 17, 1987, were TonyAccardi, John Barry, and Joe Kortkamp, and two mem-bers of Local Union 513, Journeyman glazier CharlieTankersley, and apprentice Bob Lynch, who, Hilboldtsaid, is Union Business Manager Hughes' son-in-law Ator about 9 30 a m that day, after Tankersley had calledthe union hall twice, the two members of Local Union513 walked off the job, and did not return that dayLynch and Tankersley remained off the job until theycalled on February 18, asking for their jobs, and weretold to come back to workWorking with Dennis Hilboldt on the FairviewHeights Job on the next day, February 18, 1987, wereTony Accardi, John Barry, Joe Kortkamp, and Hil-boldt's two brothers, Pat and Jackie Hdboldt, both ofwhom are Journeymen glaziers and members of Local513 At 10 or 10 30 a m, Hilboldt observed Union Busi-ness Manager Hughes on the Jobsite talking to Joe Kort-kamp Hilboldt told Hughes that as long as he had workhe would continue to employ Kortkamp Later, Hilboldtheard Hughes tell Tony Accarch and John Barry that hewas pulling their permits, and that he was laying themoff '• When Hilboldt interjected that Hughes could notlay off National Glass' employees, Hughes replied thathe just had Hughes said that he had 14 glaziers out ofwork, and that the situation regarding the permit work-ers had "come to a head" Hughes said to Hilboldt, "Youdo what you got to do, I will do what I got to do"Local 513 first issued John Barry a work permit inMay 1985, and after that issued new permits to himevery 2 weeks, until September 8, 1986, when he wasissued a day-to-day permit On that occasion, BusinessManager Hughes told Barry that the permit was good ona day-to-day basis, and that he would let Barry knowwhen to pay his fees The Union did not issue any morepermits to Barry, and Barry did not pay any more feesBarry applied for entrance into the Union's apprentice-ship program in June or July 1985, again in August orSeptember 1986, and for a third time on February 25,1987 None of his applications led to acceptance in theprogram It was not until May 16, 1987, that the Unionallowed Barry to put his name on the work availabilitylist maintained by the UnionTony Accardi, an employee of National Glass fromJune 1985 to February 27, 1987, received a permit fromthe Union every 2 weeks beginning in June 1985 untilSeptember 1986, when Business Manager Hugheschanged the term of the permit to day to day Hughesrevoked Accarch's permit on February 18, 1987, and toldhim that he was laid off However, Accarch continued towork for National Glass until it laid him off for econom-ic reasons Accardi and Chris Nelke went to the unionhall on February 28, 1987, to place their names on theout-of-work list 11Among the National Glass employees laid off inMarch 1987 was Steven D Stewart, a member of a Gla-ziers local union in Dallas, Texas, who had worked forNational Glass at various times in St Louis and DallasStewart had first worked for National Glass on a job inDallas, Texas, in October 1982 During the same year, hetransferred his membership in the Glaziers Union fromlocal union 106 in Duluth, Minnesota, to local union1837 in DallasStewart went to work again for National Glass for a 2-week penod in October 1984, this time in the St Louisarea On that occasion, he showed his journeyman's cardto a secretary at Local Union 513's office, and was toldto go to work Stewart followed the same procedure inJune 1985, when he next worked for National Glass inthe St Louis area With Local Union 513's concurrence,"Union Business Manager Hughes admits that on February 18, 1987,he went to National Glass' jobsite, and while there revoked the workpermits of National Glass' four permit workers, Tony Accardi, JohnBarry, Joe Kortkamp, and Chris NelkeAccarch said that he and others had filed a lawsuit against theUnion, and that their lawyer had told them to go to the union hall to signthe out-of-work list GLAZIERS LOCAL 513 (NATIONAL GLASS)41Stewart worked for National Glass on this occasion forapproximately 1 month Stewart's current period of em-ployment by National Glass 'began in February 1986,when Stewart again received clearance from LocalUnion 513 Following the March 1987 layoff, Stewartwas recalled by National Glass on March 30, 1987 Stew-art was still working for National Glass at the time ofthe hearing in this case, May 1987During a meeting with Patrick Hughes and FrankScimo on February 6, 1987, Stewart told them hewanted to clear into or join Local Union 513 Stewarthad obtained a clearance card, dated January 28, 1987,from his local union m Dallas, Texas (local union 1837)Hughes responded by saying "no way" Hughes andScimo told Stewart that they had been kind enough tolet him work in the past, but now times were slow andthey wanted him to leave Stewart said that during themeeting he was told that he had come to the St Louisarea to make "big bucks," and "now" would not leaveHughes called him a "back stabber," and left the roomScimo told him that "they had to take care of theirown"Stewart's wife, acting for her husband, complained tothe International Brotherhood about the treatment hehad received As a result of his wife's telephone calls,Stewart was contacted on February 10 or 11, 1987, byJerry Krause, the International's area representative,12who asked Stewart to send the International a letter ex-plaining the situation Stewart complied by letter of Feb-ruary 15, 1987, addressed to Richard Zach, vice presi-dent of the International Brotherhood of Painters andAllied Trades By telegram dated March 23, 1987, theInternational notified Stewart that the following tele-gram had been sent to Patrick Hughes, business repre-sentative of Local Umon 513This is in furtherance to Brother Stephen Stewart'sefforts, since February 1987, to deposit his clear-ance card into Glaziers Local Union #513 As perSection 229 of the Constitution, Local Union #513is to immediately accept Brother Stephen Stewart'sclearance card and the examining board of LocalUnion #513 shall give Brother Stephen Stewart anyqualifying test as permitted by Section 185 of theConstitution by no later than March 27, 1987 Fail-ure on your part or any other officer of LocalUnion #513 to comply with this directive will sub-ject the offender(s) to penalties spelled out in Sec-tion 44 (F) of the ConstitutionStewart was instructed in the telegram to present hisclearance card to Patrick Hughes, and request the date,time, and place to take the qualifying test 1312 Prior to becoming the International Brotherhood's representative,Krause was the business agent for Local Union 513 General Counsel'smotion to correct the spelling of Krause's name from "Crowsy," as It ap-pears in the record, to "Krause," is granted13 By letter of February 24, 1987, Patrick Hughes had notified Stewartthat the "Glazier Placement Test for acceptance to Glaziers, Architectur-al Metal & Glassworkers Local Union No 513" would be given on June22, 1987In apparent compliance with the International's direc-tive, the Respondent administered a 50-question writtentest to Stewart on March 27, 1987 14 Stewart did notpass the test International Brotherhood RepresentativeJerry Krause told Stewart that he could not join LocalUnion 513, but that would not prevent him from work-ing in the area Krause told Steward to keep on payingIns dues to the Dallas local unionAfter taking the test, which Stewart said was com-posed of 50 mostly multiple choice questions, Scimo andKrause went over the test with Stewart, showing himanswers for some of the test questions in a book Stewartthought was called "Glazing Manual "15The test was drafted by Local Union 513's apprenticecoordinator, Frank Scimo, possibly with some help frommembers of the apprentice committee, approximately 5days before it was administered to Stewart Scimo tookthe multiple choice test questions (39 of 50 questions)from questions at the end of each chapter in the NationalApprentice Training Manual, a multivolume book sup-plied by the International Brotherhood The remainderof the questions were fill-in-the-blank questions involvinggeneral knowledge of glazing, which were taken fromother tests and qtuzzes given to apprentices Scum ad-mitted that the test had been made up specially for Stew-art, and that it was not the same test administered toother individuals trying to clear into Local Union 513Scimo stated that no one had told Stewart what the sub-ject matter of the test would be, or what books he couldstudy in preparation for the test Stewart said that hethought the test was administered fairly Scimo acknowl-edged that other glaziers had been allowed to clear intoLocal Union 513 without being tested Those individuals,including Dennis and Lawrence Hdboldt, had workedfor a contractor who had a national agreement allowingtheir glazing foremen to clear, or become members of,Local Union 513 without taking a testThere is no dispute that Stewart's troubles with LocalUnion 513 did not end with the test Shortly after Stew-art returned to work for National Glass on March 30,1987," Local Union 513 Assistant Business Agent and14 Prior to the test, Stewart said Krause told him there was no bookthat he could study for the test, and that Local Union 513 had four dif-ferent tests, of varying degrees of difficulty, and It would administer themost difficult one to Stewart13 Stewart contends that some of the test questions had two possibleanswers One such question, to which Stewart's answer was scored as In-correct, asked what is applied to the back of a mirror Stewart answered,"silver nitrate" The answer from the Glazing Manual was "silver" Ac-cording to Stewart, silver nitrate is applied to to the back of a mirror,and after the nitrate evaporates, a deposit of silver remains Parenthetical-ly, the nature of this question appears to bear out Krause's remark toStewart, to the effect that Local Union 513 would give him their hardesttest The question is sufficiently ambiguous, so that either "silver" or"silver nitrate" arguably could be the correct answer In any event, thequestion, itself, appears to have little bearing on Stewart's qualificationsas a glass installer or glazierAccordmg to Stewart, he was laid off by National Glass fromMarch 25 through 27, 1987, because of lack of work Stewart took thetest on March 27 On March 30, he called National Glass, inquiring aboutthe availability of work He was told that work was available, and he re-turned to work on that day Stewart said that all of National Glass' em-ployees had been laid off on March 25 42DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDApprentice Coordinator Scimo filed internal unioncharges against Stewart for violating the Union's consti-. tution." Prior to the union hearing on the charges byScimo, Stewart sent a letter to Hughes, asking what arti-cles of the Union's constitution he had broken, and for a30-day postponement of the hearing. Hughes refused toprovide any information to Stewart concerning whichunion work rules he had broken. Stewart was not grant-•ed a postponement.At a hearing held by Local Union 513 on May 5, 1987,Stewart was found guilty of a union violation by goingback to work for National Glass without first being re-ferred by Local Union 513.18 Local Union 513 officialstold Stewart that they were going to levy a fine againsthim, but as of the time of the hearing in this, case, thefine had not been levied."•Business Manager Hughes admitted that, as alleged inthe complaint, on or about February 18, 1987, he re-voked the work permits of four employees of NationalGlass: Tony Accardi, John Barry, Joe Kortkamp, andChris Nelke. According to Hughes, at about noon onthat date, he arrived at National Glass' Fairview Heightsjobsite, and there, after talking first to Jackie Hilboldt, abrother of Dennis and Lawrence Hilboldt, two of theowners of National Glass and its president and vicepresident, respectively, informed John Barry and TonyAccardi, two holders of Local Union 513 work permits,that he was "pulling" their permits. Hughes denied thathe told the two employees of National Glass that he waslaying them off. According to Hughes, he told them theycould work that day, but their permits were no longerany good. According to Hughes, he said nothing to themabout working the next day. Hughes testified that there•were not any other helpers holding union permits work-ing for other employers at that time.After taking into consideration Hughes' demeanor as awitness, and the record, as a whole, I find that Hughesdid say that the permit workers were laid off.Hughes further acknowledged that, as alleged in para-graph 6(c) of the complaint, on or about March 30, 1987,he told National Glass that it could continue to employSteven D. Stewart only upon referral by the Respond-ent, and that no such referral would be made by the Re-" Specifically, in a letter from the Respondent, dated April 8, 1987,Stewart was informed that he was charged by Scimo with violating threeprovisions of art. 248 of the constitution of the International Brotherhoodof Painters and Allied Trades on March 30, 1987: (1) disloyalty to theBrotherhood; (2) violation of union trade rules; and (3) violation oforders "issued by representatives acting under the direction of the Gener-al Officers or of the General Executive Board."18 The basis of the charge, according to Local Union 513, was a letterfrom International Union Representative Krause purportedly saying thatStewart was to go through Local Union 513 to find jobs, not find themon his own. Whether or not there was such a letter, Stewart said he didnot receive it, and he did not recall Krause saying that to him. The Re-spondent, on the other hand, did not produce a copy of the letter or callKrause as a witness. On the record before me, I find no credible evidencethat such a letter was ever delivered to Stewart.'9 Stewart testified that he was attempting to negotiate a settlementwith Local Union 513 by agreeing to leave the area if the Union woulddrop the charges. Stewart testified that Local Union 513 Vice PresidentWalsh told him that the Union would hold the fine in abeyance. Walshsaid that at a different time and under different circumstances LocalUnion 513 would have welcomed his transfer with "open arms," and thatthe Union's difficulties with National Glass just added to the problem.spondent. Hughes said that he told National Glass' repre-sentative that National Glass had breached the collec-tive-bargaining agreement by hiring Stewart withoutgoing through the union hall. Hughes said that he inter-preted the provisions of the new collective-bargainingagreement to include a requirement that out-of-town gla-ziers, apprentices, and helpers be cleared through theUnion before employers who are parties to the agree-ment can hire them. Hughes said that under the agree-ment the only ones who are free to get their own jobsare journeymen members of Local 513. Hughes said thathe filed a grievance over the vacation/layoff incident,but that he did not file a grievance about National Glass'employment of Stewart because charges had been filedwith the Board by then, and, after talking to the Union'slawyer, he decided "to let this thing ride."Christopher Nelke first applied for membership inLocal Union 513 in 1985 when he started working forNational Glass. After filling out an application, he took atest, but heard nothing more from the Union about be-coming a member of the Union. In February 1987, Nelkeapplied for the Union's apprentice program. On June 17,1987, after negotiations between Nelke's attorney and theUnion, Nelke, along with 19 or 20 other people, took atest given by the Union for entry into the apprenticeprogram. A week or so later when Nelke asked Scimoabout the results of the test Scimo said it had not beengraded yet.On June 15, 1987, Bob Lynch, Union Business Manag-er Hughes' son-in-law, an apprentice employee of Na-tional Glass and the Union's shop steward at NationalGlass, refused to set glass with Nelke, giving as hisreason that the union hall would not let him set glasswith Nelke on a National Glass job. Upon learning ofthis, Dennis Hilboldt told them to do all the metal workthey could, unload some metal, and then go home sincethey could not set glass. On July 7, 1987, when Nelkeand Lynch were next given glass setting work to do to-gether, Lynch again refused to set glass with Nelke, stat-ing that the union hall would not permit it because it wasunsafe to set glass with Nelke. On this occasion, DennisHilboldt laid Nelke off, stating that the layoff was neces-sary because he could not get anyone to set glass withNelke. Nelke returned to work for National Glass onJuly 22, 1987, and continued working for National Glassuntil he accepted other employment in October 1987.Nelke began working for National Glass in thesummer of 1985. In March 1986, Dennis Hilboldt in-creased Nelke's pay to the level of a journeyman glazier,so that, as Hilboldt explained it, Nelke could do journey-man's work. According to Hilboldt, it was acceptedpractice that someone paid at a journeyman's rate coulddo journeyman's work. National Glass continued payingNelke journeyman's wages until he was laid off inAugust 1987, because of lack of work. During the 1986-1987 period National Glass paid journeyman's wages toapproximately six employees, including permit workersJoey Kortkarnp and Tony Accardi.On July 9, 1987, after Lynch walked off a NationalGlass job rather than set glass with Nelke, Hilboldt toldNelke that he was laid off after completing that day's GLAZIERS LOCAL 513 (NATIONAL GLASS)43work, because Hilboldt "couldn't have constant interrup-tions about who was going to work with him" Hilboldtcalled Lynch back to work the next lay, explaining toLynch that he had laid off Nelke and that he had workfor Lynch Hilboldt put Nelke back to work on July 22,1987, after receiving a letter from Nelke's attorneyHilboldt admitted that he had laid off \Nelke, becausehe was aggravated by Lynch's refusal to \set glass withhim No gnevances were filed because of the incidentsinvolving Lynch and NelkeIII find that the Respondent violated Section (b)(1)(A). and (2) of the Act, as alleged in paragraphs 5(i) and(n), 6C, and D of the complaint in Case 14-CB-6645(a) Paragraph 5 of the complaint alleges that the Re-spondent denigrated an employee of National Glass "forhis attempts to obtain membership in Respondent orclearance from Respondent" to work for National Glass,and that Respondent told the employee "that he wouldnot be permitted to work for the Charging Party becausehe was not a member of Respondent and Respondentsought to preserve employment exclusively for its mem-bersThe employee referred to in paragraph 5 of the com-plaint is Steven D Stewart, who, at the time set out inthe complaint, was an employee of National Glass, and amember of Glaziers, Architectural Metal and GlassWorkers' Local Union 1837 in Dallas, Texas After ob-taining a clearance card from Local Union 1837 in Janu-ary 1987, Stewart attempted to transfer his union mem-bership to Local Union 513 He was immediately re-buffed in that effort by Local Union 513's business man-ager, who made it clear that Stewart was not wanted asa member of the Local Union, and would not be accept-ed as a member During a meeting on February 6, 1987,with Local Union 513 Business Manager Patrick Hughesand Apprentice Coordinator and Assistant Business Rep-resentative Frank Scimo, Hughes told Stewart that therewas "no way" he would be allowed to join Local Union513 Hughes and Scimo told Stewart that he had cometo the St Louis area to make "big bucks" and "now"would not leave Hughes called him a "back stabber,"Scimo told him that the Local Union 513 had to takecare of its ownThe evidence establishes beyond any question thatHughes and Scimo intended by coercion and improperapplication of union rules to prevent Stewart from be-coming a member of Local Union 513, and to use hislack of membership as part of a continuing effort to in-timidate Stewart into giving up his job with the Charg-ing Party, so that it could be filled by a member ofLocal Union 513 20 In that context, the statements which20 There is ample evidence suggesting that Hughes and Scimo werenot deterred in their efforts to keep Stewart out of Local Union 513,even after Stewart had successfully secured the intervention of the Inter-national Union When ordered by the International Union to acceptStewart's clearance card and permit him to take any qualifying test per-mitted by the constitution of the International Union, Scimo prepared a' written test of dubious fairness and relevancy, which, predictably, Stew-art failed Following his return to work for National Glass on March 30,1987, Stewart was charged by Frank Scimo with violating union workHughes and Scimo made to Stewart indisputably weredenigrating and clearly were made for the purpose of re-straining and coercing him in his attempt to become amember of Local Union 513 The pejorative reference toStewart as a "back stabber," by any definition, was deni-grating and coerciveThere being no doubt that Local Union 513's officialsengaged in the conduct alleged, for the purposes alleged,it remains only to determine whether that conduct, underthe exigent circumstances, violated Section 8(b)(1)(A) ofthe Act I find that it didSection 8(b)(1)(A) of the Act makes it an unfair laborpractice for a labor organization to restrain or coerceemployees in the exercise of Section 7 nghts TeamstersLocal 515 (Roadway Express), 248 NLRB 83 (1980)It is well established that it is a violation of Section8(b)(1)(A) of the Act for a union to engage in a "deliber-ate pattern of conduct consisting of threats and coerciondesigned to force" travelers into quitting their jobs sothat the jobs can be filled by local union members Iron-workers Local 111 (Steel Builders), 274 NLRB 742, 745(1985), enfd in relevant part 792 F 2d 241 (D C Cir1986), citing Sachs Electric Co, 248 NLRB 669 (1980)Not only was the Respondent's attempts to intimidateStewart into abandoning his job with National Glass aviolation of the Act, it was a violation of specific provi-sions of the constitution of the International Brotherhoodof Painters and Allied Trades, with which Respondent isaffiliated The International Union's constitution, whichis binding upon Respondent, provides that glazier-mem-bers are permitted to work in the jurisdiction of localunions other than the one to which they belong simplyby depositing their clearance card in the nearest estab-lished local union Section 229 of the InternationalUnion's constitution provides that "no local union shallrefuse to accept a Clearance Card of any travelingmember or members in search of employment or em-ployed" Stewart had fully complied with the require-ments of the International Union's constitution by depos-iting his clearance card with Local Union 513 Upon re-ceipt of Stewart's clearance card Local Union 513 hadno right under the Internal union rules by which it isbound to arbitrarily refuse to accept Stewart as a transfermember of Local Union 513 or interfere in any way withhis continued employment by National Glass, or, for thatmatter, employment by any other employer in the StLouis area Respondent's actions were a clear violationof Stewart's Section 7 rightsrules, and subsequently was found guilty of violating union work rules bygoing to work for National Glass without first being referred by theunion Hall The charge was spurious There is no credible evidence thatStewart was given such an order by a union representative Further, evenif such an order had been given, it would be unlawful because it discrimi-nated against Stewart for belonging to an out-of-town local union Stew-art had complied with the constitution of the International Brotherhood,which permits glaziers to work in out-of-town junsdictions by depositingtheir card with the local union having geographical junscliction Further,the collective-bargaining agreement between Local Union 513 and Na-tional Glass authorizes Local Union 513 Journeymen to select the em-ployer for whom they wish to work It would be an 8(bX1XA) and (2)violation for Local Union 513 to selectively apply this provision only toLocal 513 journeymen and not to journeymen from other local unionsproperly working with Local Union 513's Junsdiction 44DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD(b) Paragraphs 6C and D of the complaint allege thaton or about March 30, 1987, Respondent "advisedCharging Party that its employee Stephen D Stewartcould continue to be employed only upon exclusive re-ferral by Respondent and that no such referral had been,or would be, made by Respondent," and, in this manner,"attempted to cause Charging Party to discharge" Stew-artRespondent does not dispute that Business ManagerHughes made the alleged statements to a representativeof National Glass, or that his purpose was to cause Na-tional Glass to terminate Stewart's employment (Seepart I, above ) Respondent contends, however, thatHughes' statements did not violate the Act because Na-tional Glass had violated the collective-bargaining agree-ment by hiring Stewart without going through the unionhall I find that defense to be totally lacking in meritThe collective bargaining in effect at that time (on orabout March 30, 1987) clearly does not support the Re-spondent's position A change was incorporated into thatagreement, covering the 1987-1989 penod, permittingthe Union to operate a nonexclusive referral system forthe purpose of recommending journeymen and appren-tices as job applicants, as needed by the employers (in-cluding National Glass) who are bound by the agree-ment As stated in the agreement, the "parties recognizethat the Union's knowledge and experience within the in-dustry here involved, together with the sources of com-petent manpower available to it, can be of assistance tothe [employers] in recruiting Journeymen and Appren-tices as employees" The employers are required to giveapplicants referred by Local Union 513 "due and fairconsideration" The employers are further obligated tonotify the Union when employees are hired, giving theirnames, addresses, and job classifications There is nothingin the collective-bargaining agreement that requires theemployers to hire only applicants referred by the UnionIn this case, the occasion for Hughes' statement to Na-tional Glass concerning its continued employment ofStewart was National Glass' recall of Stewart on March30, 1987, after he and all of Respondent's other employ-ees had been laid off for economic reasons earlier in themonth When an employer already has available to it ex-penenced employees on layoff who can be recalled, theemployer has no need to recruit new employees It beingexplicitly stated in the collective-bargaining agreementthat the purpose of the nonexclusive referral system is topermit the Union to bnng its expertise and resources intoplay to assist the employers in recruiting journeymen andapprentices, it follows that this provision of the agree-ment does not apply to situations, such as a recall, inwhich the employer already has available to it qualifiedemployees, and has no need to recruit anyone elseNational Glass did not violate the nonexclusive refer-ral provision of the collective-bargaining agreement byrecalling employee Steven D Stewart following the endof a general economic layoff of all employees withoutfirst seeking a referral of applicants from the Respond-ent There having been no violation of the collective-bar-gaining agreement, Respondent cannot use the collective-bargaining agreement as justification for the actions of itsbusiness manager, Patrick Hughes, in attempting to causeNational Glass to terminate Stewart's employmentSection 8(b) makes it an unfair labor practice for aunion "(1) to restrim or coerce (A) employees in the ex-ercise of rights guaranteed in Section 7," and "(2) tocause or attempt to cause an employer to discriminateagainst an employee in violation of subsection 8(a)(3) "Sheet Metal Workers Local 16 (Parker Sheet Metal), 275NLRB 867 (1985)In the absence of a lawful, negotiated exclusive hiringhall referral system, it is unlawful for a union to force orattempt to force an employer to use its referrals as a solesource of labor Sheet Metal Workers Local 16, supra, Op-erating Engineers Local 17 (Combustion Engineering), 231NLRB 1287 (1977) It is also well established that it is aviolation of Section 8(b)(2) for a union to attempt toforce an employer to discharge nonunion employees andreplace them with union members Carpenters DistrictCouncil of Miami (Bruchard Designs), 238 NLRB 1683,1684 (1978)By attempting to cause National Glass to fire employ-ee, Steven D Stewart because he was not a member ofRespondent and had not been referred as a job applicantby Respondent, and by further stating that Stewartwould not be referred by Respondent in the future, Re-spondent's business manager, Patrick Hughes, violatedSection 8(b)(1)(A) and (2) of the ActIIII further find that Local Union 513 violated Section8(b)(1)(A) and (2) of the Act, as alleged in paragraphs 6Band 6D of the complaintSpecifically, I find that on or about February 18, 1987,Respondent, acting through its business manager, PatrickHughes, revoked the union work permits which hadbeen issued to National Glass' employees Tony Accardi,John Barry, Joe Kortkamp, and Chris Nelke,21 and in-formed the employees that they were laid off, all in aneffort to cause National Glass to discharge the employ-ees because they were not members of the RespondentUnion, and to force the employees to stop working forNational GlassBusiness Manager Patrick Hughes admitted revokingthe employees' work permits, as alleged, however, hedenied telling them that they were laid off or saying any-thing to them concerning their future employment byNational Glass After hearing the testimony of all thewitnesses, including Hughes, and observing the witness'demeanor, I find that Hughes, in fact, did tell NationalGlass employees Tony Accardi, John Barry, and JoeKortkamp that he was revoking their work permits, andthat they were laid off I find Hughes' denial not to becredibleThere is an abundance of evidence that Hughes' ac-tions of February 12, 1987, were a sequential step in anescalating campaign by Local Union 513's officials toforce or intimidate National Glass into termmatmg its21 Chns Nelke was not present on that occasion, however, It is clearthat Hughes intended to Invoke Nelke's permit, as well as those of Ac-card', Barry, and Kortkamp, and to cause the layoff of all four of Nation-al Glass' permit workers GLAZIERS LOCAL 513 (NATIONAL GLASS)45employment of glaziers and helpers who were not mem-bers of Local Union 513, and replacing the workers withmembers of Local Union 513 (See part I of Findings andConclusions, above ) It is also abundantly clear thatLocal Union 513 had no right under the 1986-1989 col-lective-bargaining agreement between it and the GlazingContractors of the St Louis, Missouri area, of which Na-tional Glass is a member, to operate an exclusive hinnghall The collective-bargammg agreement states only thatthe Union has the right to operate a nonexclusive referralsystem for the purpose of recommending journeymenand apprentices as job applicants as needed by the em-ployers who are a party to the agreement The nonexclu-sive referral system set up in the collective-bargainingagreement does not extend at all to the somewhat vaguecategory of employees called helpersFmally, whatever the applicant referral system ar-rangements may have been between Local Union 513and National Glass, the four permit workers were em-ployees of National Glass, not Local Union 513, and theRespondent had absolutely no right to interfere in theemployee-employer relationship by, itself, brazenly at-tempting to lay off National Glass' employees for anyreason Even if National Glass' employment of the fourhelpers somehow violated the collective-bargainingagreement, which it did not, Local Union 513's remedieslay m other directions which do not include undertakingto lay off the Employer's employeesAs previously noted, Section 8(b) makes it an unfairlabor practice for a union "(1) to restrain or coerce (A)employees in the exercise of rights guaranteed in Section7," and "(2) to cause or attempt to cause an employer todiscriminate against an employee in violation of subsec-tion 8(a)(3) " Sheet Metal Workers Local 16, supra And,as also previously noted, in the absence of a lawful, ne-gotiated exclusive hiring-hall referral system, it is unlaw-ful for a union to force, or attempt to force, an employerto use its referrals as a sole source of labor Sheet MetalWorkers Local 16, supra, Operating Engineers Local 17,supra Finally, it is also well established that it is a viola-tion of Section 8(b)(2) for a union to attempt to force anemployer to discharge nonunion employees and replacethem with union members Carpenters District Council ofMiami, supraJust as Respondent's attempts to interfere m the em-ployee-employer relationship between National Glassand its employee, Steven D Stewart, violated the Act,so did its similar attempts to cause National Glass to ter-minate its employment of Tony Accardi, John Barry, JoeKortkamp, and Chris Nelke because they were not mem-bers of RespondentIVI further find that Respondent violated Section8(b)(1)(A), (B), and (2) of the Act, as alleged in para-graph 8 of the complaintParagraph 8 alleges that Respondent attempted tocause National Glass to discriminate against its employ-ees who are not members of Respondent by maintainingand enforcing against Lawrence M Hilboldt, anemployer/member of Respondent, through imposition ofmonetary fine, article XXIV, section 3, of its bylaws andtrade rules, prohibiting members from "working andglazing with other than members of the IBPAT"Assistant Business Agent Frank Scum filed the inter-nal union charge against Hilboldt after he observed Htl-boldt working on a National Glass job on Saturday, Oc-tober 25, 1986, with two bricklayers but no glaziers Thissituation had been precipitated by Business ManagerHughes' arbitrary refusal the day before to authorizeovertime work for glaziers, for no other apparent reasonthan to apply additional pressure on National Glass todischarge its permit workers in order to open up jobs forLocal Union 513's members Hilboldt was charged withviolating section XXIV, articles 3 (part 2) and 9,22 ofLocal Union 513's bylaws and trade rules, and section 1of articles I and II of the collective bargaining agree-ment The cited provisions reqture union approval ofovertime work," and prohibit union members from"working and glazing with other than members of theIBPAT "24 Hilboldt subsequently was found guilty bythe Union's trial committee of violating these provi-sions 25 For these alleged violations of union rules,Local Union 513 imposed a fine of $410, which Hilboldtcontinues to refuse to payIn an earlier case, Local Union 513 was found to haveviolated Section 8(b)(1)(A) and (2) of the Act by main-taining and enforcing the same provision of sectionXXIV, article 3, of its bylaws and trade rules, against anemployer/member for doing glazing work with an em-ployee who was not a member of Local Union 513, withthe intent to cause the employer/member to terminatethe employment of his employee Glassworkers Local 513,200 NLRB 617 (1972) A similar provision in the consti-tution of a local union of the International Brotherhoodof Electrical Workers, as applied against anemployer/member, was found to be violative of Section8(b)(1)(A) and (2) of the Act in a later case ElectricalWorkers IBEW Local 952 (Tr-Bar Electric), 269 NLRB608 (1984), enfd 758 F 2d 436 (9th Cir 1985), PlumbersLocal 589 (L & S Plumbing), 294 NLRB 616 (1989)Under similar circumstances here, there is no questionbut that Respondent again violated Section 8(b)(1)(A)and (2) of the Act, by maintaining and enforcing thesame provision against another of its employer/members,as part of a continuing attempt to cause the employer tofire nonmembers of Local Union 513 and hire in theirplaces members of Local Umon 513Section 8(b)(1)(B) of the Act makes it an unfair laborpractice for a labor organization or its agents to restrain22 This charge apparently refers to art XXIV, sec 3 and 9, of LocalUnion 513's bylaws and trade rules23 Art XXIV, sec 9, of Local Union 5I3's bylaws and trade rules, andArt II, Sec 1, of the collective-bargaining agreement24 Art XXIV, sec 3, of Local Union 513's bylaws and trade rules25 This, despite the fact that there were no glaziers, members of LocalUnion 513, or not, other than Hilboldt, himself, at work on the job thatSaturday This left Hilboldt, an owner of the company and one of its offi-cers, in the rather puzzling predicament of having been charged with,and found guilty of, violating union rules by approving overtime work, ifIndeed that it what it was, for himself on his own company's job Thisapplication of its union rules by Local Union 513 is further evidence thatits real motive was to bnng pressure on National Glass to discriminateagainst its nonmember employees, in violation of their Sec 7 rights andSec 8(a)(3) 46DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDor coerce "an employer in the selection of his representa-tive for the purpose of collective bargaining or the ad-justment of grievances"As vice president, and an owner, of National Glass,Lawrence Hilboldt handles personnel matters for theCompany, and deals with Local Union 513's representa-tives in collective-bargaining matters In view of hisduties and responsibilities, Hilboldt clearly is an employ-er's representative within the meaning of Section8(b)(1)(B) Electrical Workers IBEW Local 113 (PrideElectric), 283 NLRB 39 (1987)The discipline imposed by Respondent on employer!-member Lawrence Hilboldt was for the purpose of caus-ing Hilboldt and National Glass to discriminate againstsome of its employees, in violation of Section 8(a)(3) ofthe Act, by discharging them because they were notmembers of the Respondent Union Rather than involv-ing a matter of internal union discipline, the Respond-ent's disciplinary action against Hilboldt quite clearlywas directly related to its dispute with National Glassover its continued employment of helpers and glazierswho were not members of Respondent As such, it vio-lated Section 8(b)(1)(B) Electrical Workers IBEW Local113 (Pride Electric), supraVThe complaint in Case 14-CB-6708 alleges that Re-spondent violated Section 8(b)(1)(A) and (2) of the Act,on or about July 9, 1987, by causing and attempting tocause National Glass to lay off employee Christopher RNelke because he is not a member of Respondent Thecomplaint charges that Respondent caused Nelke's layoffby refusing to permit Shop Steward Bob Lynch to workwith Charging Party NelkeOn the record before me, I find that factually there isno doubt that Respondent's shop steward, Bob Lynch,acting on Respondent's instructions, refused on two oc-casions to set glass with Charging Party Nelke, and thatthe cumulative effect of Respondent's repeated refusalsto permit its members to set glass with Nelke, and thedelay and inconvenience that caused National Glass incompleting its jobs, caused National Glass to lay offCharging Party Nelke on July 9, 1987 I find that the tes-timony of Dennis Hilboldt and Charging Party Nelke iscredible on these points 26 Respondent's actions in Juneand July 1987 with regard to Nelke were consistent withits long and well established pattern of repeated effortsto force National Glass to discharge its nonunionmember employees, in order to create jobs from mem-bers of Local Union 513 Respondent offered no testimo-ny or other evidence to rebut the testimony of Hilboldtand Nelke, or to dispute that Shop Stewart Lynch was22 I do find that the testimony of either Hilboldt or Nelke should bediscredited because they misled the Respondent concerning the February1987 layoff of National Glass' four permit workers Both Hilboldt andNelke admitted their actions Although their actions were dishonest or, atleast, deceitful, Respondent created the climate of hostility in which theseactions occurred by its own illegal actions, and, under these circum-stances, can hardly be said to have clean hands It is of no significancethat Charging Party Nelke accused Respondent of other Illegal acts uponwhich the General Counsel declined to act As a layman, Nelke is notpresumed to know the intncacies of labor law Their is no indication thathe acted maliciously in bringing charges against RespondentRespondent's agent, acting on directions received fromRespondent In the absence of any evidence to the con-trary, I find that Lynch acted as Respondent's agent, andthat Respondent is bound by his actionsFor reasons stated in section III, above, and equallyapplicable here, Respondent's action with regard toCharging Party Nelke violated Section 8(b)(1)(A) and (2)of the Act 27CONCLUSIONS OF LAW1 Respondent, Glaziers, Architectural Metal andGlassworkers Local Union No 513, is a labor organiza-tion within the meaning of Section 2(5) of the Act2 National Glass & Glazing, Inc is an employer en-gaged in commerce within the meaning of Section 2(6)and (7) of the Act3 Respondent Union, by denigrating Steven D Stew-art for his attempt to obtain membership in the Respond-ent Union, and by telling him that he would not be per-mitted to work for National Glass & Glazing, Inc , theCharging Party, because he was not a member of the Re-spondent Union, violated Section 8(b)(1)(A) and (2) ofthe Act4 Respondent Union, by attempting to cause NationalGlass & Glazing, Inc , the Charging Party, to dischargeemployee Steven D Stewart because he was not amember of Respondent Union, and had not been referredas a job applicant by Respondent Union, violated Section8(b)(1)(A) and (2) of the Act5 Respondent Union, by attempting to cause NationalGlass & Glazing, Inc , the Charging Party, to dischargeemployees Tony Accardi, John Barry, Joe Kortkamp,and Christopher R Nelke because they were not mem-bers of Respondent Union, violated Section 8(b)(1)(A)and (2) of the Act6 Respondent Union, by maintaining and enforcing ar-ticle XXIV, section 3, of its bylaws and trade rules, pro-hibiting members of Respondent Union from workingand glazing other than with members of the InternationalBrotherhood, against employer/member Lawrence Hil-boldt, vice president of National Glass & Glazing, Inc ,the Charging Party, through initiation of internal unioncharges and imposition of a fine upon him, all for thepurpose of causing Lawrence Hilboldt and NationalGlass & Glazing, Inc to discriminate against some of itsemployees, in violation of Section 8(a)(3) of the Act, bydischarging them because they were not members of theRespondent Union, violated Section 8(b)(1)(A), (B), and(2) of the Act7 Respondent Union, by causing National Glass &Glazing, Inc to terminate employment of employeeChristopher R Nelke, the Charging Party in Case 14-CB-6708, because he was not a member of RespondentUnion, violated Section 8(b)(1)(A) and (2) of) the Act27 It may be argued that National Glass violated the Act by accedingto the pressure brought upon It by Respondent to terminate Nelke's em-ployment National Glass, however, is not a party in Case 14-CB-6708,and, therefore, is not subject to a remedial Order in this case GLAZIERS LOCAL 513 (NATIONAL GLASS)478 The above unfair labor practices affect commercewithin the meaning of Section (2)(6) and (7) of theAct 28REMEDYHaving found that Respondent Union, Glaziers, Archi-tectural Metal and Glassworkers Local Union No 513,has engaged in certain unfair labor practices, I furtherfind that the Respondent Union must be ordered to ceaseand desist and to take certain affirmative action designedto effectuate the policies of the ActRespondent Union, having engaged in certain unfairlabor practices In violation of Section 8(b)(1)(A), (B),and (2) of the Act, shall be ordered to cease and desistfrom engaging in those unfair labor practices, and shallremove from its records all references to internal unioncharges filed against its employer/member LawrenceHilboldt in or about October or November 1986, andshall rescind the $410 fine which it imposed upon Law-rence HilboldtRespondent Union, having violated Section 8(b)(1)(A)and (2) of the Act by causing National Glass & Glazing,Inc , to discriminate against its employee, Christopher RNelke, by terminating his employment because he wasnot a member of Respondent Union, shall make Christo-pher R Nelke whole for any loss of earnings which hemay have suffered as a result of its unlawful conduct,less any net interim earnings, as prescribed in F WWoolworth Co, 90 NLRB 289 (1950), plus interest ascomputed in New Horizons for the Retarded, 283 NLRB1173 (1987) 29On these findmgs of fact and conclusions of law andon the entire record, I issue the following recommend-ed 3 0ORDERThe Respondent Union, Glaziers, Architectural Metaland Glassworkers Local Union No 513, St Louis, Mis-souri, its officers, agents, successors, and assigns, shall1 Cease and desist from(a) Maintaining or enforcing article XXIV, section 3,of its bylaws and trade rules, prohibiting its membersfrom working and glazing other than with members ofthe International Brotherhood of Painters and AlliedTrades, AFL-CIO, against employer/member LawrenceHilboldt, by initiating internal union charges against him28 I reject General Counsel's request for a visitatonal clause, whetherIt be broad or narrow in scope Such clauses are not routinely included inthe Board's orders In this case, there are no grounds for issuance ofeither type of visitatonal clause The record does not show there to beany basis for a broad visitatonal clause, such as a likelihood that the Re-spondent would fail to cooperate or otherwise seek to evade compliancewith any order the Board should issue in this case Nor is there any basisfor including a narrow visitatonal clause There is no question in thiscase concerning how and by whom compliance with any order of theBoard is to be effected See Cherokee Marine Terminal, 287 NLRB 1080(1988)33 Interest accrued before January 1, 1987, shall be computed in ac-cordance with Florida Steel Corp, 231 NLRB 651 (1977)3• If no exceptions are filed as provided by Sec 102 46 of the Board'sRules and Regulations, the findings, conclusions, and recommendedOrder shall, as provided in Sec 102 48 of the Rules, be adopted by theBoard and all objections to them shall be deemed waived for all pur-posesand/or imposing a monetary fine upon him, all for thepurpose of causing or attempting to cause Lawrence Hil-boldt and National Glass & Glazing, Inc, to discriminateagainst its employees, in violation of Section 8(a)(3) ofthe Act, by terminating their employment because theyare not members of Glaziers, Architectural Metal andGlassworkers Local Union No 513(b)Causing or attempting to cause National Glass &Glazing, Inc , or any other employer, to discriminateagainst its employees, including, but not limited to,Steven D Stewart, Christopher R Nelke, Tony Accardi,John Barry, and Joe Korticamp, and any other employeessimilarly situated, in violation of Section 8(a)(3) of theAct, by discriminatory denying employment to, or termi-nating the employment of, persons who are not membersof the Respondent Union, Glaziers, Architectural Metaland Glassworkers Local Union No 513(c)Denigrating, intimidating, or otherwise harassing,insulting, or using derogatory or pejorative language orgestures towards any persons, including, but not limitedto, Steven D Stewart, who are or may be eligible formembership in Glaziers, Architectural Metal and Glass-workers Local Union No 513, under its bylaws andtrade rules, or under the constitution of the InternationalBrotherhood of Painters and Allied Trades, AFL-CIO,in order to restrain or coerce such persons in the exer-cise of their Section 7 rights, including seeking member-ship in Local Union No 513(d)In any like or related manner restraining or coerc-ing employers, union members, job applicants, or regis-trants in the exercise of the rights guaranteed to them bySection 7 of the Act2 Take the following affirmative action necessary toeffectuate the policies of the Act(a)Make whole Christopher R Nelke for any loss ofearnings or benefits which he may have suffered as aresult of Respondent Union, Glaziers, ArchitecturalMetal and Glassworkers Local Union 513, having causedor attempted to cause National Glass & Glazing, Inc , toterminate his employment, or otherwise deny him em-ployment, on and after July 9, 1987, in the manner setforth in the section of this decision entitled "Remedy"(b)Notify National Glass & Glazing, Inc, in writing,that Glaziers, Architectural Metal and GlassworkersLocal Union No 513 has no objection to its employingpersons who are not members of Local Union No 513,and have not been referred by Local Union No 513, todo glazing work, and, furnish Steven D Stewart, Chris-topher R Nelke, Tony Accardi, John Barry, and JoeKortkamp with a copy of such notification(c)Rescind the internal union disciplinary action takenagainst employer/member Lawrence Hilboldt in or afterOctober 1987, including, but not limited to, imposition ofany monetary fine, because he worked with, or did glaz-ing work with, persons other than members of the Inter-national Brotherhood of Painters and Allied Trades,AFL-CIO(d)Remove from its files any reference to internalunion disciplinary action proposed or taken against em-ployer member Lawrence Hilboldt, in or after October1986, because he worked with, or did glazing work with, 48DECISIONS OF THE NATIONAL LABOR RELATIONS BOARDpersons other than members of the International Brother-hood of Painters and Allied Trades, AFL-CIO, andnotify Lawrence Hilboldt that this has been done andthat no evidence of such disciplinary action shall be usedby Glaziers, Architectural Metal and GlassworkersLocal Union No 513 for any purpose whatsoever(e) Preserve and, on request, make available to theBoard or its agents, for examination and copying, allhiring records, dispatch lists, referral slips or cards, andany other documents necessary to compute the amountof backpay due under the terms of this Order(1) Post at its business offices, hmng hall, and meetingplaces in St Louis, Missouri, and elsewhere copies of theattached notice marked "Appendix "31 Copies of thenotice, on forms provided by the Regional Director for3'If this Order is enforced by a judgment of a United States court ofappeals, the words in the notice reading "Posted by Order of the Nation-al Labor Relations Board" shall read "Posted Pursuant to a Judgment ofthe United States Court of Appeals Enforcing an Order of the NationalLabor Relations Board"Region 14, after being signed by the Respondent's au-thorized representative, shall be posted by the Respond-ent immediately upon receipt and maintained for 60 con-secutive days in conspicuous places including all placeswhere notices to members are customarily posted Rea-sonable steps shall be taken by the Respondent to ensurethat the notices are not altered, defaced, or covered byany other material(g)Additional copies of the attached notice marked"Appendix" shall be signed by an authonzed representa-tive of Glaziers, Architectural Metal and GlassworkersLocal Union No 513 of the International Brotherhood ofPainters and Allied, AFL-CIO, and forthwith returnedto the Regional Director for Region 14 for posting byNational Glass & Glazing, Inc , it being willing, at itsplaces of business in St Louis, Missouri, or elsewhere,where notices to its members are customarily posted(h)Notify the Regional Director in wntmg within 20days from the date of this Order what steps the Re-spondent has taken to comply